Citation Nr: 0116277	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  97-23 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
myelopathy with weakness of the left upper extremity and 
associated conversion reaction, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a compression fracture at C3-4, with C5 corpectomy, rated 
as 30 percent disabling, prior to November 18, 1998.

3.  Entitlement to an increased evaluation for the residuals 
of a compression fracture at C3-4, with C5 corpectomy, rated 
as 30 percent disabling, after January 31, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In July 1998, the Board remanded 
the case for the purpose of obtaining additional medical 
information.  That information has since been obtained and 
the claim has been returned to the Board for review.

The veteran was assigned a 30 percent rating from January 29, 
1986, a 100 percent rating per 38 C.F.R. § 4.30 from November 
18, 1998, to January 31, 1999, and a 30 percent rating from 
February 1, 1999.
 

FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's cervical myelopathy is manifested primarily 
by complaints of pain, minor neurological deficits in the 
left arm, and some limitation of motion.  He is not suffering 
from severe incomplete paralysis nor does he have complete 
paralysis of the left upper extremity and neck.

3.  The record does not show that the limitation of the 
motion of the veteran's cervical segment of the spine is 
severe, that the cervical spine is ankylosed, or that there 
is an intervertebral cervical disc syndrome that is currently 
at least of a severe nature, with recurring attacks with 
little intermittent relief.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 40 percent 
for cervical myelopathy with weakness of the left upper 
extremity and associated conversion reaction have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 8010 and 8513 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a compression fracture at C3-4, with C5 
corpectomy, prior to November 18, 1998, have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 5285, 5290, 5286, 5287, 
and 5293 (2000).

4.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a compression fracture at C3-4, with C5 
corpectomy, after January 31, 1999, have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 5285, 5290, 5286, 5287, 
and 5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

While stationed in Korea in November 1950, during the Korean 
War, the veteran was shot in the neck.  The bullet entered 
the left side of the neck and exited the back side of the 
neck.  He was treated for approximately eight months and then 
released from active duty.  In 1955, the veteran applied for 
VA compensation benefits, and as a result of that 
application, a physical of the veteran was accomplished.  The 
results of that exam are listed below:

The veteran is well developed and 
nourished.  In the mid line of the neck 
posteriorly, extending from the posterior 
occipital protuberance down to the 
posterior spinous process of T-1, is a 
surgical scar 6" long and from 1/8 to 
1/4" wide.  Just below the left angle of 
the mandible is an almost imperceptible 
scar 1/2 x 1/4".  It is not tender, 
depressed or adherent.  1 1/4" to the 
right of the mid line of the neck 
posteriorly near the outer border of the 
trapezius muscle and at about the level 
of C-4 is a scar 1/4" in diameter.  These 
scars are not tender, depressed or 
adherent.  The cervical curve is normal.  
There is acute tenderness to light 
pressure over the posterior surface of 
the neck but not much tenderness on 
deeper pressure.  We believe we can 
detect the absence of the posterior 
spinous processes of some of the middle 
cervical vertebrae.  There is no 
limitation of motion of the neck.  There 
is no apparent atrophy of the shoulder 
girdle muscles.  The left arm at the 
middle is 1/4" smaller than the right.  
The forearms measure the same.  The 
veteran is right handed.  There is no 
limitation of motion of any of the joints 
of the upper extremities but extremes of 
motion of the left shoulder are painful.  
The grip of the left hand is considerably 
weaker than the right and there is some 
weakness of flexion and extension of the 
left elbow.

X-ray films of the cervical segment of the spine showed 
straightening of the normal cervical lordotic curve, and 
there was a laminectomy in the region of C3 and C4.  There 
was an irregular fragment of bone overlying the dorsal 
spinous process of C5 and the superior portion of the 
ligamentum nuchae was partially calcified.

Around this same time, a VA neurological examination was also 
done.  The doctor summarized the examination and stated that 
the veteran had weakness of the left arm and hand.  Also 
present was hypesthesia and dysesthesia.  Numbness over the 
entire body, along with weakness in the right arm, was not 
present.  

As a result of the examinations, along with a review of the 
veteran's service medical records, the veteran was granted 
service connection for the residuals of a gunshot wound to 
the neck and cervical spine.  The rating was granted in July 
1955, and a 30 percent disability rating assigned.  A year 
later, in August 1956, the veteran's rating was "corrected" 
such that he was service-connected with myelopathy of the 
cervical segment of the spine (30 percent disabling), through 
and through wound of the neck, moderately severe injury to 
Muscle Group XXIII (20 percent disabling), and the residuals 
of a compression fracture at C3 and 4 (20 percent disabling 
(10 percent included in the evaluation for demonstrable 
deformity of the vertebral body)).  

In November 1966, the veteran's disability rating was 
modified to reflect that the veteran was suffering from a 
conversion reaction and that this was related to his cervical 
myelopathy.  His rating for this particular disability was 
raised from 30 to 40 percent.

Over thirty years later, the veteran requested that his 
service-connected disabilities be re-evaluated because he 
believed that they had become more debilitating.  In March 
1997, in conjunction with the veteran's claim for increased 
benefits, neurological and orthopaedic examinations of the 
veteran were conducted.  The veteran complained of diminished 
sensation in the entire left upper and lower extremities, 
along with pain in his neck and back.  The orthopaedic 
examiner found diminished strength in the external rotation 
of the veteran's left shoulder, although there was normal 
internal rotation and abduction in the same shoulder.  The 
orthopaedic examiner further noted in the examination report:

	. . . Sensation in the left upper 
extremity is subjectively diminished but 
the patient does [say] that he can feel 
sensation throughout the left upper 
extremity.  Grip strength is normal and 
the patient has normal elbow flexion and 
extension strength.  He has normal 
strength of the wrist as well.  
Evaluation of the left lower extremity 
reveals normal flexion and extension at 
the hip, knee, and ankle.  The patient 
does have giveaway strength in hip 
flexion and in knee flexion, but the 
strength does appear to be equal to the 
opposite side when he gives maximal 
effort.  Sensation is again subjectively 
diminished to light touch through the 
left lower extremity and no particular 
nerve distribution. . . .

. . . The patient does have some weakness 
in external rotation of the left 
shoulder.  This may be related to a tear 
of the infraspinatus tendon in the left 
shoulder.  The patient does not report 
any history of injury that would 
predispose him to or cause a tear of the 
infraspinatus tendon while in the 
military.  I, therefore, can only assume 
that if he does have an infraspinatus 
tendon tear, it occurred after his 
discharge from the military.  The patient 
also reports diminished sensation 
throughout the left side of the body.  
This could be related to the gunshot 
wound he sustained to his neck, but it is 
also possible that it is a conversion 
reaction. . . . 

With respect to the neurological examination, prior to that 
exam, the veteran complained of neck pain.  However, he also 
stated that he was not undergoing physical therapy and he had 
not been seen for pain at the VA Pain Clinic for at least 
four years.  The examination results were reported as 
follows:

	. . . No postural abnormalities and 
no fixed deformities.  The musculature of 
the back is well-developed.  The patient 
has a well-healed posterior cervical 
incision and paraspinal tenderness, 
moderate in bilateral paraspinal 
musculature.  Range of motion - 100 
degrees of forward flexion, backward 
extension 10, left lateral flexion is 30 
with pain, right lateral flexion 20, 
rotation to the left 20, rotation to the 
right 10.  There is a positive Spurling-s 
sign on the right.

Motor exam is 4+/5 on the left deltoids, 
biceps, wrist flexion and extension and 
hand intrinsics.  He has 4-/5 on left 
triceps.  Sensation is decreased to 
pinprick in upper extremities throughout, 
non-dermatomal distribution.  Motor exam 
is 5/5 except for the above findings.  
Gait is normal.  Deep tendon reflexes are 
+3 throughout.  Toes equivocal 
bilaterally.  There is no ankle clonus.  

X-ray films produced at the time showed a previous 
laminectomy at C3-4 as well as a removal of the spinous 
processes.  There was a mildly decreased right C6-7 neural 
foramen.  Anterior osteophytic arthritis was found in the 
lumbar segment of the spine.  Also noted was decreased disc 
space at L5-S1 and severe degenerative joint disease of the 
lumbar vertebral body height at L4 and L5.  

A diagnosis of mild lumbar myofascial syndrome were given.  
The examiner also opined that any increased symptoms he was 
experiencing was not due to his service-connected residual 
cervical myelopathy.  Additionally, it was reported that the 
veteran was not experiencing bowel or bladder incontinence 
and his strength was at "baseline".  The veteran's 
complaints and symptoms, per the examiner, were related to 
his cervical spondylosis and arthritis.

After the examinations were completed, the RO obtained the 
veteran's VA medical records.  These records showed that in 
August 1996 the veteran underwent surgery on his left 
shoulder.  Specifically, the surgery was accomplished in 
order to "redo" a left shoulder acromioplasty.  

An VA orthopaedic examination of the veteran's back was 
accomplished in August 1998.  It produced the below results:

	. . . somewhat limited movement of 
the neck as follows.  The patient has 
normal flexion, 10 to 15 degrees of 
extension, 20 degrees of lateral bending 
bilaterally.  Wounds examined on the neck 
appear to be well-healed.  Strength in 
his upper extremities are 5/5 bilaterally 
in all major muscle groups including 
grip, biceps, triceps and deltoid with 
the exception of the left deltoid which 
is 4+/5 and appears to be give-way in 
nature, likely secondary to his two 
shoulder surgeries.  The patient does 
have decreased sensation to light touch 
and pinprick in the entirety of his left 
hand.  Reflexes are 3+ bilaterally 
throughout his upper extremities.  The 
patient also brings with him today an x-
ray of his cervical spine which shows 
spinous processes missing at C3 and C4 
which is consistent with post-surgical 
changes.  Alignment of the cervical 
vertebral bodies appears good.  The 
patient also has with him a MRI of his 
cervical spine which shows mild loss of 
his cervical lordosis and some narrowing 
of the left C6-C7 foramen as well as 
small central herniated disks as C4-C5 
and C5-C6.

Impression:
In my opinion, the patient does have some 
functional loss at the neck as far as 
rotation is considered and likely has 
increased fatigability secondary to his 
pain.  This would hamper him with 
activities such as looking left and right 
while driving.  Loss of function in the 
upper extremities bilaterally, however, 
appears to be minimal with the exception 
of range of motion of the left shoulder 
most likely secondary to his shoulder 
surgeries rather than his cervical 
stenosis.

In January 1999, the veteran underwent an operation on the 
neck.  The procedures performed was a C5 corpectomy, C4-5 and 
5-6 diskectomies, fusion with allograft, and placement of 
anterior cervical instrumentation.  As a result of the 
surgery, and the initial workup, symptoms, and manifestations 
causing the surgery, the veteran's second disability, 
residuals of a compression fracture C3-4 with C5 corpectomy, 
the veteran was given a temporary total rating from November 
18, 1998, to February 1, 1999.  

Another orthopaedic examination was done in May 2000.  The 
veteran complained of some pain in his neck and upper 
thoracic segment of the spine.  He also stated to the 
examiner that since his November 1998 surgery, he had 
experienced more difficulty in speaking and swallowing.  The 
examination was accomplished, and the doctor wrote:

The patient's range of motion of the 
cervical spine is approximately one half 
that of normal with the patient being 
able to flex to 45 degrees, extend 45 
degrees, lateral rotation 40-45 degrees 
bilaterally, lateral bending 
approximately 35 degrees bilaterally.  It 
should be noted that the patient has pain 
on the extreme range of each of those 
motions.  Strength examination of the 
upper extremity revealed 5/5 muscle 
strength in all major muscle groups in 
the right upper extremity.  In the left 
upper extremity, the patient has 4/5 
strengthening grip, 4+/5 strengthened 
biceps, 4/5 triceps and 4/5 deltoid.  
Sensation is intact throughout the upper 
extremities with the exception of 
hyperesthesia in the left C6 and C-7 
dermatomes.  Reflexes are 3+ in the upper 
extremities.  The patient does have 
bilateral Hoffmann's sign.  The patient 
has normal muscular bulk in the upper 
extremities with some increased tone 
noted.  The patient is currently 
ambulatory without assistance.  

CLINICAL IMPRESSION:  The patient is with 
objective weakness in the left upper 
extremity as well as approximately one 
half normal range of motion in all 
modalities of the cervical spine.  
Additionally, the patient has pain with 
movement of the upper neck as well as 
hyperreflexia all of which may indicate 
some new compression of his cervical 
cord, however, this could be consistent 
with preexisting damage to the cervical 
cord.  The fact that the patient states 
that his weakness was relieved for at 
least a short period of time following 
the surgery, this likely represents new 
compression of the cervical cord.  
Additionally, the patient complains of 
some difficulty swallowing, which may 
stem from either damage to the esophagus 
or possibly shifting of the graft in the 
cervical spine.  The patient is unable to 
relate an exact onset of the difficulty 
in swallowing.  Taking into account all 
of the above mentioned, the patient would 
have some difficulty with his activities 
of daily living including his mentioned 
swallowing, although the patient does not 
relate any substantial weight loss over 
the last several months.  Additionally, 
the patient would have difficulty using 
his left upper extremity for either 
strenuous tasks or tasks which require 
high level of coordination.  Finally, the 
patient would have difficulty with range 
of motion for such tasks as turning his 
head while driving a vehicle.  

Because the RO has not granted the veteran an increase in his 
disability ratings, the veteran has continued his appeal 
before the Board.

II.  Analysis

The veteran has appealed the denial of his request to have 
his neck disabilities rated higher.  When a veteran submits a 
compensation claim to VA, VA has a duty to assist him/her 
with that claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.103 
(2000).  Over the course of this appeal, VA has provided 
numerous examinations of the neck and upper back area and it 
has obtained his VA treatment records.  Additional private or 
other government records that would assist in the processing 
of this claim have not been identified by the veteran.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations, and he has been given the opportunity 
to provide additional information in support of his claim.  
VA has satisfied its duty to assist the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2000) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2000) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2000) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2000).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as ". . . such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (2000).  A claimant may have separate and distinct 
manifestations attributable to the same injury, however, and 
if so, these should be rated under different diagnostic 
codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

A.  Cervical Myelopathy

The veteran's cervical myelopathy has been evaluated in 
accordance with 38 C.F.R. Part 4, Diagnostic Codes 8010 and 
8513 (2000).  Diagnostic Code 8010 provides for the 
evaluation of myelitis.  38 C.F.R. Part 4 (2000).  The note 
in 38 C.F.R. § 4.124a (2000) provides that with the 
exceptions noted, disability from the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  Consideration is given especially to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, with 
reference to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, the condition should be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

Per 38 C.F.R. Part 4, Diagnostic Code 8513 (2000), a 10 
percent evaluation is warranted for mild incomplete paralysis 
of all radicular nerves of the major upper extremity.  A 40 
percent rating requires moderate incomplete paralysis and 
where there is severe incomplete paralysis, a 70 percent 
evaluation will be awarded.  If there is complete paralysis, 
a 90 percent evaluation will be assigned.  

The note in the Schedule of Ratings provides that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function which is substantially less than that which 
results from complete paralysis of these nerve groups, 
whether the loss than total paralysis is due to the varied 
level of the nerve lesion or to partial nerve regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ Part 4, Diagnostic Codes 8510 through 8530 (2000).  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The evidence reveals mild weakness of the 
left arm, with some decreased sensation, and pain.  However, 
none of the evidence shows that the veteran experiences 
severe incomplete paralysis or even complete paralysis.  
Thus, while the veteran does suffer from decreased muscle 
strength and some decreased range of motion, it is the 
decision of the Board that the evidence does not demonstrate 
that the veteran's symptoms and manifestations would support 
a disability rating in excess of 40 percent.  Hence, the 
veteran's claim is denied.  

B.  Compression Fracture

The severity of the veteran's service-connected neck 
disability, i.e., compression fracture of C3-4, is currently 
evaluated for VA compensation purposes under VA's Schedule 
for Rating Disabilities.  See 38 C.F.R. Part 4, Diagnostic 
Codes 5285, 5286, 5287, 5290, and 5293 (2000).  Separate 
evaluations under each of these codes are not appropriate 
because the rule against pyramiding of benefits mandates that 
"the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2000); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (July 1, 1997) (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.)  Diagnostic code 5293 specifically 
encompasses loss of range of motion, so that additional 
ratings for painful or limited motion of the spine would 
constitute pyramiding, or compensating twice for the same 
disability.  VAOPGCPREC 36-97 (December 12, 1997).  However, 
the Board will address the rating criteria of each of these 
diagnostic codes, all of which apply to the symptoms of the 
veteran's neck condition, to ensure that the veteran's 
disability receives the highest applicable rating.

The veteran's disability, as noted above, can be rated under 
the criteria listed below:


Diagnostic Code 5285  Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces				
			100
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast)
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.


Diagnostic Code 5286  Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type)			
					100
Favorable angle					60


Diagnostic Code 5287  Spine, ankylosis 
of, cervical:

Unfavorable					
	40
Favorable						30


Diagnostic Code 5290  Spine, limitation 
of motion of, cervical:

Severe						
	30
Moderate						20
Slight						
	10


	(CONTINUED ON NEXT PAGE)

Diagnostic Code 5293  Intervertebral disc 
syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60
Severe; recurring attacks, with 
intermittent 
relief					
	40
Moderate; recurring attacks			
	20
Mild							10
Postoperative, cured					0

Because there is a lack of evidence of complete bony fixation 
of the spine, diagnostic code 5286 is, similarly, not 
applicable.  Id.  In addition, diagnostic code 5287 is not 
applicable because there is no evidence of ankylosis of the 
lumbar spine.  Id.  

With respect to diagnostic code 5285, it is for application 
because the veteran did suffer from a fracture at C3-4.  
However, even though there was a compression fracture nearly 
50 years ago, there is no cord involvement.  Thus, an 
evaluation of 60 or 100 percent are not for application.  
Because x-ray films have shown a deformity at C3-4, a ten 
percent addition is appropriate.  

Nevertheless, in the present case, a rating higher than 30 
percent [the maximum available under 38 C.F.R. Part 4, 
Diagnostic Code 5290 (2000) plus ten percent pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5285 (2000)] is available only 
by reference to the relevant diagnostic code for 
intervertebral disc syndrome.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (2000).  

From the time that the veteran filed his claim to the most 
recent medical reports, the record reflects that the 
measurement of the range of motion of the neck has been half 
of what is normally found.  He has lost movement of the neck.  
Moreover, he has, per his written statements and statements 
given to medical personnel examining him, continued to suffer 
from pain.  He has lost some functioning as a result of the 
pain.  Yet, while the record does reflect that there is some 
neurological symptomatology although it is somewhat unclear 
whether that symptomatology is due to the compression 
fracture or to the cervical myelopathy or some other 
nonservice-connected condition.  

Additionally, the medical evidence, prior to and after his 
neck surgery in 1998, has not indicated that the veteran 
constantly experiences pain in the neck due solely to the 
area of the compression fracture.  While the veteran does 
take medications to relieve the pain, the record does not 
show that he has used the VA Pain Clinic for relief nor has 
he been consistently using physical therapy to attempt to 
improve his condition.  In fact, prior to his surgery in 
1998, the veteran stated that he had not used the VA Pain 
Clinic for at least four years prior to filing for an 
increased evaluation.  With respect to his post-surgical 
records, they are silent as to any appointments or treatments 
for pain at the VA Pain Clinic.  Also, both pre- and post-
surgical records do not show that the veteran experiences 
cervical muscle spasms, or absent reflexes.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In view of the foregoing, the Board finds 
that the manifestations shown by the evidence to result from 
the veteran's service-connected neck condition do not support 
a 40 percent disability rating.  [38 C.F.R. Part 4, 
Diagnostic Codes 5293 and 5290 (2000) with an additional 10 
percent rating added per 38 C.F.R. Part 4, Diagnostic Code 
5285 (2000).]  

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2000).  For example, in the VA examination 
reports, the examiners provided measurements of range of 
motion, and noted the veteran's complaints of pain.  Remand 
for further development of the medical evidence is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

Accordingly, for the reasons discussed above, the evidence 
does not support an increased rating for the veteran's 
service-connected neck disability (compression fracture) 
disability.  Hence, the veteran's request for an evaluation 
in excess of 30 is denied.  


ORDER

1.  Entitlement to an increased evaluation for cervical 
myelopathy with weakness of the left upper extremity and 
associated conversion reaction, is denied.  

2.  Entitlement to an increased evaluation for the residuals 
of a compression fracture at C3-4, with C5 corpectomy, rated 
as 30 percent disabling, prior to November 18, 1998, is 
denied.

3.  Entitlement to an increased evaluation for the residuals 
for a compression fracture at C3-4, with C5 corpectomy, rated 
as 30 percent disabling, after January 31, 1999, is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


